Citation Nr: 0827483	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Whether the appellant may be recognized as the common law 
wife of the veteran for the purpose of receiving VA death 
benefits.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1997 to January 
2004.  He died in service as a result of enemy action.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from administrative decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.


FINDINGS OF FACT

1.  The veteran and the appellant met and began a 
relationship in 1996.  The veteran died in January 2004 in 
service as a result of enemy action.

2.  The veteran and the appellant are not shown to have 
produced any children from their union.

3.  Prior to the veteran's death in January 2004, the veteran 
and the appellant are not shown to have manifested a mutual 
agreement to enter into a relationship as husband and wife, 
in other words, to have entered into a common law marriage 
under the law of the veteran's residence.


CONCLUSION OF LAW

The appellant cannot be recognized as the common law wife of 
the veteran for VA purposes.  38 U.S.C.A. §§ 103, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.1(j), 3.50, 3.205 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the appellant in April 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law.  VA 
informed the claimant of the need to submit all pertinent 
evidence in her possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


Analysis

The appellant contends that she and the veteran had a common 
law marriage in the state of Colorado when the veteran died 
during active service in January 2004.
The appellant seeks VA death benefits based on the veteran's 
death.  She asserts that she and the veteran had a common law 
marriage in April 2001 and, as such, she should be recognized 
as his surviving spouse for purposes of receiving VA 
benefits.

Generally, when the veteran dies from a service-connected 
disability, VA will pay DIC to the surviving spouse.  38 
U.S.C.A. § 1310.  The term 'surviving spouse' means a person 
of the opposite sex who is a widow or widower provided the 
marriage meets the requirements of 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50.  'Marriage' means a marriage valid under the 
law of the place where the parties resided at the time of 
marriage or the law of the place where the parties resided 
when the rights to benefits accrued.  38 U.S.C.A. § 103; 38 
C.F.R. § 3.1(j)

The appellant contends that she entered into a common law 
marriage with the veteran in Colorado.  She stated that they 
lived together since 1996 and that they held themselves out 
as man and wife - despite planning a "formal" marriage.  

In jurisdictions where marriages other than by ceremony are 
recognized, the marriage may be established by the affidavits 
or certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as a result of the 
relationship.  38 C.F.R. § 3.205(a)(6).  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage, including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as husband and wife and whether they were 
generally accepted as such in the communities in which they 
lived.  Id.

Common law marriage in Colorado is established by the mutual 
consent or agreement of the parties to be husband and wife, 
followed by a mutual and open assumption of a marital 
relationship.  People v. Lucero, 747 P.2d 660, 663 (Colo. 
1987).  Consent or agreement must be manifested by conduct 
that gives evidence of the mutual understanding of the 
parties.  Id.  The existence of common law marriage has come 
to depend to a very great extent upon the duration and 
character of the relationship between the parties.  Id. at 
664.  The two factors that most clearly show an intention to 
be married are cohabitation and a general understanding or 
reputation among persons in the community which the couple 
lives that the parties hold themselves out as husband and 
wife.  Specific behavior that may be considered includes 
maintenance of joint banking and credit accounts; purchase 
and joint ownership of property; the use of the man's surname 
by the woman; the use of the man's surname by children born 
to the parties; and the filing of joint tax returns. Id.  at 
665.

The evidence of record shows that the appellant and the 
veteran had a relationship since 1996 and were planning a 
formal marriage in June 2004.  The veteran died in January 
2004.  In February 2005, the appellant submitted a claim for 
death benefits.  On her application, the appellant contended 
that she and the veteran attempted to make formal wedding 
plans numerous times, but never were able to due to the 
veteran's military and training commitments.  She stated that 
once the veteran was stationed in Colorado in 2001, the 
appellant moved out to Colorado to live together as husband 
and wife.  She stated that both wanted a formal wedding for 
personal and religious reasons but that friends and family 
considered them to be married.  

The appellant submitted comments made by the veteran's 
commanding officer in January 2004, following the veteran's 
death.  During the comments, the commanding officer referred 
to the appellant as the veteran's fiancé.  Additionally, 
comments made by a separate commanding officer in January 
2004 similarly referred to the appellant as the veteran's 
fiancé.  An obituary in January 2004 also named the appellant 
as the veteran's fiancé.  Finally, the appellant received the 
Order of the Mountain Rose, for "enduring her fiancé's 
service to his country."

The appellant submitted numerous statements from both her 
friends and family, as well as friends and family of the 
veteran.  A February 2005 letter from a fellow veteran 
referred to the appellant as the veteran's fiancé, and stated 
that it was common knowledge that the veteran and the 
appellant were a couple "not married in name only."  She 
further stated that the veteran and the appellant were "in 
all respects" a married couple and should be treated as such 
by the VA.  

A September 2006 letter from the veteran's roommate, D.L.S., 
indicated that he lived with the veteran in Colorado from 
March 2001 until the veteran's deployment, and that in April 
2001 both the veteran and the appellant informed him that 
they were entering into a common law marriage.  He also 
stated that the appellant lived in the house for periods of 
time and did contribute to the household monetarily and 
materially.  He finally stated that the veteran and the 
appellant attended numerous military, social and community 
events together and always presented themselves as a married 
couple.  

A September 2006 letter from the appellant's friend, B.M., 
stated that the appellant informed her in April 2001 of her 
intention to enter into a common law marriage with the 
veteran.  She further stated that they referred to each other 
as husband and wife, and that their friends accepted them as 
such.  B.M. also submitted a February 2007 statement on VA 
Form 21-4171 stating that the appellant and veteran were 
common-law married starting in 2001 in Colorado, and lived 
together unless the veteran was on assignment.  

Another September 2006 letter from another fellow veteran, 
R.A.L., referred to the appellant as the veteran's wife.  
However, he also referred to her as the veteran's fiancé, 
whom he intended to marry after the veteran's deployment 
ended.  He then stated that the veteran informed him that he 
and the appellant were common law married in Colorado, and 
from that point on, held themselves out as husband and wife.  
R.A.L., submitted a separate statement on VA form 21-4171 in 
February 2007 indicating that he believed that the veteran 
and appellant entered into a common law marriage in 2001 and 
that they lived together except for when the veteran was on 
deployment.

A third September 2006 letter from a fellow veteran, R.G.B., 
noted that the veteran announced his engagement to the 
appellant in April 2001.  He also stated that after September 
2001, the veteran and the appellant decided to enter into a 
common law marriage and would go through a formal marriage 
when the veteran returned from Iraq.  R.G.B., further stated 
that he referred to the veteran and the appellant as a 
married couple and that friends and co-workers accepted them 
as such.  

The appellant also submitted letters written to her by the 
veteran.  In these letters, while it is clear that the 
veteran intended to marry the appellant, he consistently 
referred to her as his fiancé, among other things, but did 
not refer to her as his wife.  

The appellant also submitted numerous receipts showing 
wedding arrangements were being made during 2003 and 2004 for 
a June 2004 wedding.  This included receipts for bridesmaid 
and bridal dresses, photographer, videographer, deposits for 
the wedding hall, music, flowers, rabbi, reverend and the 
hotel.  

Finally, the appellant contends that she co-habitated with 
the veteran on and off for a period of eight years prior to 
his death, and specifically, moved for one summer out to 
Colorado in order to live with the veteran and his roommate.  
She contends that they lived together as husband and wife, 
except when the veteran had to move to attend training 
missions in other states or overseas.  While the veteran was 
away for training, the appellant stated that she lived with 
her parents.  Once the veteran could establish a permanent 
residence, the appellant claims she would move with him and 
they would live as man and wife at that residence.  The 
appellant submitted a list of dates of when she and the 
veteran co-habitated.  However, it appears that the appellant 
and veteran would "live" together for no more than a few 
days or weeks at a time.

The appellant submitted W-2 forms for 2001, which indicated 
that she worked at the United States Olympic Committee in 
Colorado Springs during 2001.  Interestingly, the permanent 
address listed on the W-2 was a New York address and the 
appellant's marital status was listed as single.  Receipts 
submitted by the appellant also shipped some furniture, 
household items, and a car from Colorado to her address in 
New York in February 2004.  The appellant did not submit any 
evidence of utilities, or lease agreements in either her name 
and/or the veteran's name.

The appellant also submitted the veteran's will, dated 
January 2003, which directed that the veteran's tangible 
personal property go to his "fiancé," the appellant.

While there seems to be some evidence asserting that the 
appellant and the veteran were "common-law married" prior 
to the veteran's death, there is also substantial legal 
evidence to the contrary.  

The evidence to the contrary in the claims file includes the 
veteran's will, his own letters to the appellant, his 
obituary, the comments from the two commanding officers 
immediately following his death, and the appellant's 2001 tax 
returns.  In the veteran's will, the appellant is referred to 
as the veteran's fiancé, not as the veteran's wife.  In the 
comments by the veteran's commanders immediately after the 
veteran's death, as well as his obituary, the appellant is 
consistently referred to as the veteran's fiancé.  
Additionally the appellant received the Order of the Mountain 
Rose, which named her as the veteran's fiancé.  None of this 
evidence immediately following the veteran's death, referred 
to the appellant as the veteran's husband.  Finally, the 
appellant's own tax returns indicated that she claimed a 
marital status of single when she filed in 2001.  The same 
tax returns, while indicating that the appellant did work for 
a short period of time in Colorado, listed a New York address 
as a permanent address.  

Additionally, the absence of certain evidence is also 
contrary to the appellant's contentions that she and the 
veteran had entered into a common law marriage.  The 
appellant did not take the veteran's surname, she has not 
submitted any evidence of joint banking accounts or credit 
accounts held by her and the veteran, nor does it appear that 
the veteran and the appellant made any joint purchases of 
property.  Further, a September 2006 letter from the 
veteran's roommate, D.L.S., indicated that the appellant 
lived in the house for periods of time and did contribute to 
the household.  However, there is no evidence that the 
apartment was leased in the veteran's and/or appellant's 
name, nor does a Colorado address appear as a permanent 
address for the appellant anywhere in the claims file.  
Finally, while the appellant provided a detailed list of when 
she and the veteran co-habitated, it appears that the 
appellant and veteran would "live" together for no more 
than a few days or weeks at a time.  Marriage suggests 
continuous co-habitation, not sporadic periods of living 
together.  There is no evidence the appellant ever qualified 
as a resident of Colorado.

The Board acknowledges the appellant's statements and the 
statements from numerous individuals which alleged that 
although the veteran and the appellant were not formally 
married, they had a common law marriage since April 2001.  
The Board also acknowledges that these statements allege that 
the veteran and the appellant held themselves out to the 
community as husband and wife. 

However, these statements are contradicted by the veteran's 
statements found in his own letters to the veteran, the 
comments by his commanding officers immediately following his 
death, his obituary, his will, and the Order of the Mountain 
Rose received by the appellant.  All of these statements 
refer to the appellant as the veteran's fiancé, but never as 
his wife.  Moreover, the appellant claimed single status in 
filing her tax returns, did not submit evidence of joint 
banking or checking accounts, joint purchases, and no 
evidence of a residence leased or purchased jointly by the 
appellant and the veteran.

While it appears that the veteran and the appellant had a 
strong relationship and that they desired to enter into a 
formal marriage, the Board finds that the appellant's the 
statements in support of her claim, and the other evidence 
submitted in support of her claim all fail to show that the 
veteran and the appellant entered into a marriage contract 
for VA purposes.  None of the evidence gives any detail 
concerning the mutual establishment of a marriage contract.  
The veteran in his own words consistently referred to the 
appellant as his fiancé.  Additionally, while the appellant 
and the veteran may have lived together for periods of time, 
there is no evidence that they cohabitated as husband and 
wife, as there is no evidence of such co-habitation, 
including joint banking and credit account, and/or joint 
purchases.  

Assuming for the sake of argument only, the veracity of the 
appellant's statements that she considered herself to be in a 
common law marriage with the veteran prior his death in 
January 2004, the question before the Board is whether or not 
the veteran considered himself to be in a common law marriage 
with the appellant during that time period.  In order to have 
a marriage contract between the appellant and the veteran 
there must be evidence of mutual consent and agreement 
between the parties to enter into such a contract.  Such an 
agreement has not been demonstrated on the part of the 
veteran prior to January 2004.

Thus, the Board finds that the veteran's statements in his 
letter to the appellant, and in his will, as well as 
statements made by commanding officers, and the veteran's 
obituary, all referring to the appellant as the veteran's 
fiancé, to be more probative than the appellant's and other's 
statements and the other evidence the appellant submitted 
concerning the existence of a common law marriage.  

The preponderance of the evidence shows that, from the time 
the veteran and the appellant met until the veteran's death 
in January 2004, there is no objective evidence that the 
veteran considered the appellant to be his common law wife, 
(i.e. that there was mutual agreement or consent to be 
husband and wife, followed by a mutual and open assumption of 
a marital relationship).  In other words, while it is clear 
that the appellant and the veteran intended to formally marry 
in June 2004, there was no marriage contract prior to the 
veteran's January 2004 death.  As such, the veteran and the 
appellant cannot be found to be married under common law or 
otherwise.  Accordingly the appellant cannot be considered to 
have been the surviving spouse of the veteran and eligible 
for VA death benefits on that basis.


ORDER

The appellant is not recognized as the common law wife of the 
veteran for the purpose of receiving VA death benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


